UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A (Amendment No. 3) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 REVOLUTIONS MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 73-1526138 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 670 Marina Drive, 3rd Floor Charleston, SC 29492 (843) 971-4848 (Address and telephone number of registrant’s principal executive offices and principal place of business) The Corporation Trust Company of Nevada One East First Street Reno, Nevada 89501 Tel No.: (775) 688-3061 (Name, Address and Telephone Number of Agent for Service) Communication Copies to: Lucosky Brookman LLP 101 Wood Avenue South Woodbridge, New Jersey 08830 Fax No. (732) 395-4401 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ☐ Non-accelerated filer ☐ Accelerated filer ☐ Smaller reporting company ☒ 1 CALCULATION OF REGISTRATION FEE Securities to be Registered Amount to be Registered (1) Proposed Maximum Aggregate Offering Price per share Proposed Maximum Aggregate Offering Price Amount of Registration fee Common Stock, $0.001 par value per share 7,919,613 $ 0.06 (2) $ 475,176.78 $ 64.81 Common Stock, $0.001 par value per share 4,000,000 $ 0.06 (2) $ 240,000.00 $ 32.74 Common Stock, $0.001 par value per share, issuable upon the exercise of certain outstanding warrants 4,126,005 $ 0.25 (3) $ 1,031,501.25 $ 140.70 Common Stock, $0.001 par value per share, issuable upon the exercise of certain outstanding warrants 2,093,003 $ 0.50 (4) $ 1,046,501.50 $ 142.74 Total 18,138,621 $ - $ 2,793,179.45 $ 380.99 (1)
